Citation Nr: 0614976	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-00 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1970 to June 1971 
and June 1971 to October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board notes that the February 2005 Supplemental Statement 
of the Case (SSOC) shows that the RO decided that new and 
material evidence had been submitted and therefore reopened 
the previously disallowed claim for service connection for a 
low back disorder but denied the claim on the merits.  The 
Board notes that in Barnett v. Brown, 8 Vet. App. 1 (1995), 
affirmed 83 F.3d 1380 (Fed. Cir. 1996), it was determined 
that the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the back 
claim.  

In March 2006, the Board received additional evidence from 
the veteran accompanied by a waiver of the RO's right to 
initial consideration of this evidence.  38 C.F.R. §§ 19.9, 
20.1304(c) (2005).  Accordingly, the Board will consider this 
evidence in the first instance in conjunction with the issues 
on appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.


2.  By an unappealed rating decision dated in April 1999, the 
RO declined to reopen a previously disallowed claim of 
entitlement to service connection for a low back disorder.

3.  Evidence submitted subsequent to the April 1999 RO rating 
decision when considered with the previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim for service connection of a low back disorder.  

4.  The medical evidence of record shows that no low back 
disorder manifested by degenerative disc and joint disease 
was identified in service and that joint disease of the low 
back is not shown to have manifested to a compensable degree 
within the statutory one-year presumptive period following 
the veteran's discharge from service; there is also no 
competent medical evidence of record that causally links the 
currently diagnosed low back disorder to an incident of the 
veteran's military service.  

5.  By an unappealed rating decision dated in September 1996, 
the RO declined to reopen a previously disallowed claim of 
entitlement to service connection for bilateral knee pain.

6.  Evidence submitted subsequent to the September 1996 RO 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim and 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim for service connection for bilateral 
knee pain.   


CONCLUSIONS OF LAW

1.  The April 1999 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  

2.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for a low back disorder is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156, 3.159 (2005).  

3.  A low back disorder was not incurred in or aggravated 
during active service; nor may any currently diagnosed low 
back disorder subject to presumptive service connection be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

4.  The September 1996 RO rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).  

5.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral knee 
pain is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in May 2002, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The RO advised the veteran of the information and 
evidence necessary to reopen his previously disallowed claims 
for service connection of a low back disorder and bilateral 
knee pain as well as what the evidence must show to establish 
service connected compensation benefits.  In addition, the 
Board notes that in the instant claims to reopen received by 
the RO in April 2002, the veteran reported that he understood 
that he needed a medical opinion that linked his claimed 
disabilities to his military service.  

The Board acknowledges that the May 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  The RO asked the veteran for all the 
information and evidence necessary to reopen his claims-that 
is, evidence of the type that should be considered by VA in 
assessing his claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  To the extent that any concerns raised in 
Dingess/Hartman are present, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board concludes 
below that the low back claim should be reopened, so there is 
no prejudice.  As for the knee claim, since this claim is not 
found to be reopened by way of the submission of new and 
material evidence, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2002 
rating decision, January 2004 Statement of the Case (SOC), 
February 2005 SSOC, and December 2005 SSOC, which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The SOC and SSOCs provided the veteran 
with notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  Therefore, the Board concludes that there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187. 

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met.  


II.	New and Material Evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2005).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the claims file reveals that the veteran's 
original claim for service connection of bilateral knee pain 
and low back pain was denied by the RO in a June 1996 rating 
decision.  The RO decided that the veteran's complaint of 
bilateral knee pain in service was minimal and considered 
acute and transitory with no evidence of chronic knee 
problems in service.  The RO decided that the low back claim 
was not well-grounded.  In a June 1996 letter, the RO advised 
the veteran of the denial of service connection and advised 
him of his procedural and appellate rights.  The veteran, 
however, did not appeal the decision and it became final in 
June 1997.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1995).  

In a September 1996 rating decision, the RO declined to 
reopen the previously disallowed knee claim on the basis that 
the newly submitted evidence did not show the onset of a 
chronic disability while on active duty that continued to the 
present time.  The RO reopened the back claim but denied the 
claim on the merits.  In a September 1996 letter, the RO 
advised the veteran of the denial of service connection and 
enclosed VA Form 4107, but he did not appeal the decision and 
it became final in September 1997.  Id.  In an April 1999 
rating decision, the RO declined to reopen the back claim.  
In an April 1999 letter, the RO advised the veteran of the 
denial and enclosed VA Form 4107.  The notice of decision 
letter and rating decision were returned to the RO, but the 
Board presumes that they were re-mailed to the new address 
the Post Office provided.  In April 2002, the RO received the 
instant claim to reopen. 

Low Back Disorder 

Evidence associated with the claims file prior to the RO's 
last final denial of the claim in April 1999 follows.

The service medical records showed no complaints or findings 
referable to a low back disorder. 

VA treatment records showed that the veteran was hospitalized 
in November 1995.  The discharge summary showed that the 
veteran reported that in 1971, he had bilateral knee problems 
secondary to an accidental fall, which led to low back 
problems.  The examiner noted that x-rays of the spine were 
unremarkable.  Thereafter, a March 1996 magnetic resonance 
imaging (MRI) of the spine revealed slight L4-L5 and L5-S1 
bilateral facet disease and slight L4-L5 left foraminal disc 
protusion absent evidence of root sheath or thecal sac 
impingement.  

In two VA Form 21-4142s received in June 1996, the veteran 
reported that he was treated for low back pain from November 
1974 to January 1975 at Downey Hospital and from February 
1975 to May 1982 while at the Idaho State Corrections.  In a 
June 1996 statement, the veteran maintained that he had 
received chiropractic treatment for his back since May 1982. 

VA treatment records included a July 1996 record that showed 
that the veteran reported a history of chronic low back pain 
since 1972, when he fell off a tank.  

Records from the Social Security Administration (SSA) showed 
that the veteran reported on an inability to work beginning 
June 23, 1997, on account of back and hip injuries.  The SSA, 
however, found the veteran disabled due to depression because 
of his hypothyroidism in a decision rendered in September 
1998.

Evidence associated with the claims file after the last RO 
final denial in April 1999 follows.  

In several statements of record that included those dated in 
April 2002, January 2004, May 2005, June 2005, November 2005, 
and January 2006, as well as testimony presented in July 2005 
at the RO, the veteran reiterated that he sustained an injury 
to his back when he fell from a tank during service.  

A record from Bear Lake Memorial Hospital noted that the 
veteran was admitted to the hospital for a fractured left 
clavicle.  The record detailed charges due as of May 29, 
1977.  

VA treatment records dated from November 1984 to January 1985 
noted no complaints or treatment for low back pain.  
Treatment records dated from January 1986 to November 1990 
showed that in June 1990, the veteran reported that he 
sustained a back injury in 1976 and that he had pain.  The 
examiner provided an assessment of chronic low back pain.  A 
November 1990 record noted that the veteran indicated that he 
had a long history of back pain secondary to a motor vehicle 
accident in 1976.  Current x-rays revealed mild degenerative 
joint disease of the lumbosacral spine.  

Records from Dr. W. dated from February 1997 to July 1997 
showed beginning in June 1997, treatment for low back pain 
following an incident in which the veteran was repairing a 
water heater when he felt pain (disc slip) in his back.  Dr. 
R.B. provided an impression of acute lower and mid back 
strain.  In a September 1997 letter, the Idaho State 
Insurance Fund reported that a determination had been made 
that the veteran was not eligible to receive benefits under 
Idaho's Workers Compensation because the evidence failed to 
substantiate that his "hip/back" condition resulted from an 
accident (June 23, 1997) that arose out of and in the course 
of his employment.   

A July 2001 Community Care record showed that the veteran 
presented at the center with complaints of low back pain 
following an incident in which he was engaged in bending and 
pulling the prior day.

In a June 2002 letter, D.F., DC reported that he treated the 
veteran for chronic back sprains/strains and vertebral 
subluxations at the L4-L5 level.  D.F. indicated that the 
veteran had advised him that this condition was a result of 
injuries he sustained after falling from the top of a tank in 
service in 1972.  D.F. maintained that the veteran was 
incarcerated from 1976 to 1982, and therefore, he was not 
able to seek appropriate treatment during that time.  D.F. 
noted that the veteran received treatment from his clinic 
from May to October 1982 and from June to October 1990. 

VA treatment records dated from January 1995 to December 2004 
included duplicates and additional records that showed that 
the veteran continued to be followed for low back pain.  
Additionally, a September 2002 electromyograph consult noted 
that there was electrodiagnostic evidence of a chronic left 
multilevel radiculopathy.  An October 2002 MRI report 
indicated that the veteran's low back was currently 
manifested by the following:  interval development of 
moderate central spinal canal stenosis at L4-5, due to a new 
disc bulge at this level which was superimposed on mild 
congenital spinal canal narrowing due to congenitally short 
pedicles; mild disc bulge at L3-L4 with mild congenital 
spinal canal stenosis; mild bilateral foraminal narrowing at 
L4-L5; and multi-level mild facet arthropathy.  

In a statement, F.J. reported that when the veteran was 
released from service in 1974, he complained of back pain 
that originated from a fall in service.  In statements dated 
in March 2005, E.W. reported that he knew the veteran prior 
to his entry into service, and he recalled that the veteran 
did not have back problems.  E.W. maintained that when the 
veteran returned from service in 1974, the veteran indicated 
that he injured his back from a fall from a tank.  In a March 
2005 statement, J.S. reported that he became aware of the 
veteran's back problems in 1975.  A March 2005 statement 
showed that D.B. became aware of the veteran's problems in 
1974.  

In a July 2004 progress note, D.B., PA-C, reported that the 
veteran had central canal stenosis and that Mr. R. [local 
service representative] apparently had supporting 
documentation that the veteran hurt his back in service.  
D.B. then noted that "[a]nything [was] possible" and that 
the veteran's "[c]entral canal stenosis could possibly be 
related to military injury."   

The December 2004 VA examination report shows that the 
examiner reviewed the claims file and discussed pertinent 
records contained therein, including the description of the 
fall from the tank and clinical findings and complaints at 
that time.  The examiner noted that in reviewing the 
veteran's records, the first complaint of low back pain 
occurred in mid-1990, and at that time, the veteran indicated 
that he had had low back pain since an automobile accident in 
1976.  The examiner added that the accident was apparently 
relatively severe in that the veteran sustained a fracture of 
his clavicle.  The examiner discussed the October 2002 MRI 
findings.  The examiner opined that the degenerative disc 
disease and facet arthropathy in the veteran's lumbar spine 
was less likely as not caused by or the result of the fall 
from the tank in 1972.  The examiner explained that there was 
no documentation in the veteran's medical records that the 
veteran complained of low back pain or was treated for low 
back pain at any time during his military service.  

In a March 2005 report, H.W., DC discussed the circumstances 
surrounding the tank fall as reported by the veteran.  H.W. 
reported on the "1977" motor vehicle accident and added 
that this incident produced a slight pathological aggravation 
of the pre-existing back pain.  H.W. discussed the February 
1996 MRI findings, an October 2002 nerve conduction study, 
and a September 2004 VA treatment record.  H.W. concluded 
that the veteran "continue[d] to complain of low back pain 
and bilateral leg pain as a result of the injury sustained in 
the military."  

Lastly, records from the SSA, duplicate service medical 
records, service personnel records, and Internet medical 
articles on sciatica and back injuries, were also associated 
with the claims file.  

The Board finds that of the evidence submitted after the 
April 1999 RO denial, 
D.F.'s June 2002 letter, D.B.'s July 2004 progress note, the 
December 2004 VA examination report, and H.W.'s March 2005 
report, collectively constitute new and material evidence.  
When considered with the previous evidence of record, this 
evidence relates to the unestablished fact necessary to 
substantiate the claim as to whether any currently diagnosed 
low back disorder is causally related to an incident of the 
veteran's military service.  Accordingly, having determined 
that new and material evidence has been submitted, the claim 
is reopened and the Board will proceed to evaluate the merits 
of the claim on the basis of all evidence of record after 
ensuring that the duty to assist the veteran has been 
satisfied.  

Bilateral Knee Pain

Evidence associated with the claims file prior to the RO's 
last final denial of the claim in September 1996 included as 
follows.

The service medical records showed that on September 17, 
1972, the veteran fell from a Sheridan tank on his left 
"side."  The examiner reported that the veteran complained 
of pain and swelling in his left knee.  It was also noted 
that the veteran had a history of recurrent swelling of the 
left knee.  A September 18, 1972 record entry noted that an 
x-ray of the left knee was within normal limits.  The veteran 
also now complained of pain in both knees.  A September 29, 
1972 record entry showed that a physical examination revealed 
bruises on both knees.  An October 4, 1972 record entry 
showed that the veteran continued to complain of right knee 
pain from falling off the tank.  The examiner reported that 
the physical examination revealed no apparent physical 
damage.  The examiner noted an impression of muscle strain.  
No further complaints were documented in the service medical 
records, including the separation physical examination report 
dated in August 1974.  

As reported above in the evidence portion on the low back 
issue, the November 1995 discharge summary showed that the 
veteran reported on bilateral knee problems present since 
service.  A physical examination revealed no clubbing, 
cyanosis, or edema in the extremities.  The examiner noted 
that x-rays of the knees were unremarkable.  

VA treatment records dated from November 1995 to March 1996 
included a  November 1995 radiograph report that noted that 
the veteran's knees were normal, absent any evidence of 
fracture, dislocation, effusion, or significant arthritic 
changes.  

Evidence associated with the claims file after the last RO 
final denial in September 1996 included as follows.  

In several statements of record that included those dated in 
April 2002, January 2004, May 2005, June 2005, November 2005, 
and January 2006, as well as testimony presented in July 2005 
at the RO, the veteran reiterated that he sustained injuries 
to his knees from the fall from the tank.  Statements from 
F.J., E.W., J.S., and D.B. reflected that the veteran 
sustained knee injuries during service and that he complained 
of knee pain after service.  

Records from the SSA, H.W.'s March 2005 report, and VA 
treatment records dated from November 1984 to December 2004, 
showed no clinical findings of a bilateral knee disorder.  
The December 2004 VA examination report showed that on 
physical examination, the veteran's range of motion of the 
knees was reported as normal.  

The Board finds that none of the evidence submitted after the 
September 1996 RO denial constitutes new and material 
evidence.  The evidence is cumulative and redundant of 
evidence of record at the time of the last final RO denial of 
the claim that showed that the veteran sustained an injury to 
his left knee and had complaints of bilateral knee pain 
during service.  The evidence does not relate to the 
unestablished facts necessary to substantiate the claim as to 
whether a current bilateral knee disability exists and 
whether a current bilateral knee disability is related to an 
incident of the veteran's military service.  As such, the 
newly submitted evidence does not raise a reasonable 
possibility of substantiating the claim for service 
connection of bilateral knee pain.  Accordingly, having 
determined that new and material evidence has not been 
submitted, the claim is not reopened.


III.	Service Connection 

After further review of the evidence, the Board finds that 
the RO complied with the VCAA.  The Board incorporates by 
reference the previous discussion on the RO's compliance with 
the VCAA.  As noted earlier, the RO reopened the veteran's 
low back claim and denied the claim on the merits.  The 
veteran was provided with notice of VA's statutory 
obligations under the VCAA, including the delegation of 
responsibility in procuring the evidence necessary to 
substantiate the claim, and he was advised of the elements 
required to establish service connection for a claimed 
disability.  As for any Dingess/Hartman concerns, since the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  In regard 
to the Board's duty to assist, all VA and private treatment 
records identified by the veteran either have been obtained 
or have been reported as not available to include on account 
of the physician's death.  The RO afforded the veteran a VA 
examination in December 2004 and obtained a medical opinion 
on the etiology of the claimed low back disorder.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
For the foregoing reasons, the Board finds that VA has 
fulfilled its duties to notify and assist the veteran in 
substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifested 
to a compensable degree within one year following separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  

The medical evidence shows that the veteran has a current low 
back disorder manifested by degenerative disc disease and 
degenerative joint disease.  The service medical records and 
VA treatment records, however, show that no low back disorder 
was identified in service, and there is no medical evidence 
that shows that degenerative joint disease of the low back 
manifested to a compensable degree within the statutory one-
year presumptive period following the veteran's discharge 
from service.

Notwithstanding the above, service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  There 
are several medical statements of record that address whether 
the current low back disorder is related to the veteran's 
military service.  The Board must account for the evidence it 
finds persuasive or unpersuasive and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

The veteran has offered D.F.'s June 2002 letter, D.B.'s July 
2004 progress note, and H.W.'s March 2005 report as proof of 
in-service incurrence of his current low back disorder.  D.F. 
and H.W. only reiterate a history of injury and an etiology 
of the claimed low back disorder as provided by the veteran, 
and therefore, their statements do not constitute a medical 
nexus that links the current low back disorder to the 
veteran's military service.  A bare transcription of a lay 
history, unenhanced by additional comment by the transcriber, 
is not transformed into competent medical evidence merely 
because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As for the 
July 2004 progress note, D.B.'s opinion was based on the 
premise that there was supporting documentation that the 
veteran hurt his back in service.  This premise is not 
supported by the service medical records, and a medical 
opinion premised upon an unsubstantiated account is of no 
probative value and does not serve to verify the occurrence 
described.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
Moreover, D.B.'s opinion is speculative.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, D.B.'s opinion does not constitute competent 
medical evidence of a link between the veteran's current low 
back disorder and his service.  Lastly, the December 2004 VA 
examiner was unable to find a causal relationship between the 
low back disorder and the veteran's service.  

As for the veteran's opinion on the etiology of his low back 
disorder (and the observations of those who provided 
statements), where the determinative issue involves medical 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As a layman, the veteran's 
assertion of a relationship between his low back disorder and 
service cannot constitute competent evidence of such a 
relationship.  For the foregoing reasons, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  Accordingly, service connection for a low 
back disorder is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

Service connection for a low back disorder is denied. 

New and material evidence having not been submitted, the 
claim of entitlement to service connection for bilateral knee 
pain is not reopened.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


